
	

113 S2187 IS: Rural Community Hospital Demonstration Extension Act of 2014
U.S. Senate
2014-03-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2187
		IN THE SENATE OF THE UNITED STATES
		
			March 31, 2014
			Mr. Begich introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to provide for a five-year extension of the rural
			 community hospital demonstration program.
	
	1.Short titleThis Act may be cited as the Rural Community Hospital Demonstration Extension Act of 2014.2.Five-year extension of the rural community hospital demonstration program
				(a)
				Extension
				Section 410A of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public
			 Law 108–173; 42 U.S.C. 1395ww note), as amended by sections 3123 and 10313
			 of the Patient  Protection and Affordable Care Act (Public Law 111–148),
			 is amended—
				
					(1)
					in subsection (a)(5), by striking 5-year extension period and inserting 10-year extension period; and
				
					(2)
					in subsection (g)—
					
						(A)
						in the subsection heading, by striking Five-Year and inserting Ten-Year;
					
						(B)
						in paragraph (1), by striking additional 5-year and inserting additional 10-year; and
					
						(C)
						by striking 5-year extension period each place it appears and inserting 10-year extension period.
					
				(b)
				Change in timing for report
				Subsection (e)	of such section 410A is amended by striking Not later than 6 months after the completion and inserting Not later than	1 year prior to the completion.
			
